Per curiam.
There can be no set off against against set off, else the parties might desert the record; and the words of the statute are too restrictive to allow it. The point however, has been decided; and the plaintiff rests on his objection to the defendants’ set off. The suit is a scire facias on a mechanics’ lien, for work done to a house, owned by Parry & Randolph, but built by Ewing as contractor. The set off was the price of leaden pipe, sold by the contractor to the plaintiff, who used a part of it, in the building. Now if the contractor is willing to pay, with his separate means, a debt for which he is bound as principal, and the building only as surety, who can object to it? Their common creditor cannot, and the owners of the building will not. There is mutuality enough to satisfy the words of the statute; and nothing else could present an obstacle.
Judgment affirmed.